Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose the claimed helmet shell, electrical device/heating element with a first helmet electrical contact, a first visor electrical contact connected to the electrical device/heating element and pivotally connected to the helmet shell around a first pivot axis passing through the first helmet electrical contact, the first visor electrical contact contacting the first helmet electrical contact at at least one position between the first position and second position of the visor, a second helmet electrical contact on the helmet adapted for connecting to a power source, the second visor electrical contact pivotally connected to the helmet shell around a second pivot axis that passes the second helmet electrical contact and contacts the second helmet electrical contact at all positions between the visor’s first and second position, in the manner recited in claims 1 and 11.
Applicant argues that the term “electrical device” should not be interpreted under 35 U.S.C. 6th paragraph as the term would be understood by a person of ordinary skill to have a sufficiently definite structure. The examiner respectfully disagrees. As applicant alludes to “the standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015).” MPEP 2181. Here, an electrical device seemingly could be a device which uses electricity and can include a large amount of structures. Additionally, it does not appear that the term has a special meaning in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761